UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1911



DAVID W. NOBLE, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES POSTAL SERVICE; NATIONAL ASSO-
CIATION OF LETTER CARRIERS, AFL-CIO; BRANCH
142 OF THE NATIONAL ASSOCIATION OF LETTER
CARRIERS, AFL-CIO,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-4049)


Submitted:   November 30, 2000            Decided:   December 6, 2000


Before NEIMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Noble, Jr., Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Perry F. Sekus, OFFICE OF THE UNITED STATES AT-
TORNEY, Baltimore, Maryland; Peter Herman, COHEN, WEISS & SIMON,
New York, New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David W. Noble, Jr., appeals the district court’s order dis-

missing his civil action.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.      See Noble v.

United States Postal Service, No. CA-98-4049 (D. Md. Mar. 15,

2000).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 14, 2000, the district court’s records show that it was
entered on the docket sheet on March 15, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2